Case 2:19-cv-10984-MCS-MAA Document 42 Filed 10/27/20 Page 1 of 2 Page ID #:423



    1
                                                                 JS-6
    2

    3

    4

    5

    6

    7

    8                      UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
    9
   10
        Ricardo Sherfield,
   11
                    Plaintiff,
   12                                             CASE NO. 2:19-cv-10984-MCS-MAA
              vs.
   13
        Garfield Beach CVS, L.L.C., a             JUDGMENT
   14   California Limited Liability
        Company; and Does 1-10,
   15                                             Hon. Mark C. Scarsi
                    Defendants.
   16

   17

   18

   19         Pursuant to the Court’s Order [Doc. 40] granting Defendant Garfield Beach

   20   CVS, L.L.C.’s Motion for Summary Judgment [Doc. 27] and denying Plaintiff

   21   Ricardo Sherfield’s Motion for Summary Judgment [Doc. 33], it is HEREBY

   22   ORDERED, ADJUDGED, AND DECREED as follows:

   23

   24         1.    The Court grants summary judgment in favor of Defendant Garfield

   25               Beach CVS, L.L.C. as to Plaintiff Ricardo Sherfield’s Americans with

   26               Disabilities Act claim for relief;

   27         2.    Judgment be, and hereby is entered in favor of Defendant Garfield

   28               Beach CVS, L.L.C. as to Plaintiff Ricardo Sherfield’s ADA claim.

                                                  1
Case 2:19-cv-10984-MCS-MAA Document 42 Filed 10/27/20 Page 2 of 2 Page ID #:424



    1
             3.    The Court declines to exercise supplemental jurisdiction over Plaintiff
    2
                   Ricardo Sherfield’s state claims for relief and dismisses those claims
    3
                   without prejudice;
    4
             4.    Plaintiff Ricardo Sherfield shall recover nothing from Defendant
    5
                   Garfield Beach CVS, L.L.C.; and
    6
             5.    The Court VACATES all dates and deadlines.
    7

    8
             The Clerk of the Court shall close the case.
    9
   10

   11        Dated: October 26, 2020         By: ___________________________
                                                   Hon. Mark C. Scarsi
   12
                                                   United States District Judge
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                2
